Citation Nr: 0812422	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-31 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative disease of the right ankle, 
currently rated as 10 percent disabling.

1.  Entitlement to an increased disability rating for 
service-connected degenerative disease of the left ankle, 
currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
2001. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

Procedural history

The veteran filed his initial claim of entitlement to service 
connection in May 2003.  In the aforementioned August 2004 
rating decision, the RO granted service connection for 
degenerative disease of the right and left ankles effective 
May 27, 2003.  The RO assigned a 10 percent disability rating 
for each ankle disability.  The veteran perfected an appeal 
with the assignment of the two 10 percent disability ratings.

In March 2008, the veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

The RO provided the veteran VCAA notice in a letter sent in 
June 2003.  However, the VCAA letter involved the veteran's 
then-pending initial claims of entitlement to service 
connection.  Service connection was granted in August 2004, 
and the veteran's appeal concerns the assigned disability 
ratings.  The veteran has not been provided specific VCAA 
notice as to his increased rating claims.  Although VA 
General Counsel indicated in a precedential opinion that VCAA 
notice such as the veteran received was adequate (see 
VAOPGCPREC 8-2003), the holding of the United States Court of 
Appeals of Veterans Claims (the Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) clearly indicates that 
VCAA notice specifically pertaining to the degree of 
disability and effective dates should be furnished to 
claimants in increased rating cases, and that pre-service 
connection notice such as was furnished to the veteran in 
this case is inadequate.

Subsequent to Dingess/Hartman, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) held that a notice letter must 
inform the veteran: (1) that, to substantiate a claim, the 
veteran must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life; (2) if the veteran is rated under 
a Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the notice letter must provide at least general notice of 
that requirement; (3) that if an increase in disability is 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) of examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir.) the United States Court of 
Appeals for the Federal Circuit held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to 
the statutory authority, 38 U.S.C.A. § 5103(b).  If, as here, 
the record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  The Board must remand the case to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so. 

At the March 2008 hearing, the veteran testified that his 
ankle disabilities have worsened since the July 2004 VA 
examination.  See Transcript, page 8.  Under the 
circumstances here presented, the Board believes that a 
medical examination is necessary.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997) (a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination).

The veteran also testified that he received orthopedic 
treatment in May 2007.  See Transcript, page 4.  These 
records should be obtained.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice required pursuant to 
Dingess/Hartman - i.e. notice pertaining 
to the disability ratings assigned and 
effective dates - should be furnished to 
the veteran, with a copy to his 
representative.  

VCAA notice pursuant to Vazquez-Flores 
should be furnished to the veteran, with 
a copy to his representative.  

The VCAA notice should inform the veteran 
that that, to substantiate a claim, the 
veteran must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity and the effect that 
worsening has on the veteran's employment 
and daily life.  

The VCAA notice should inform the veteran 
that he is rated under a Diagnostic Code 
that contains criteria necessary for a 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result).  

The VCAA notice should inform the veteran 
that if an increase in disability is 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  

The VCAA notice should inform the veteran 
of examples of the types of medical and 
lay evidence that the claimant may submit 
(or ask VA to obtain) that are relevant 
to establishing entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  VBA should ask the veteran to 
identify all treatment for his bilateral 
ankle disabilities from June 2003 to the 
present.  Any treatment records so 
identified should be obtained and 
associated with the veteran's claims 
file. 

3.  VBA must arrange for the veteran to 
undergo a physical examination to 
determine the nature of his service-
connected degenerative disease of the 
right and left ankles.  Range of motion 
testing of the right and left ankles 
should be accomplished to allow for 
application of VA rating criteria.  In 
conducting such testing, the examiner 
should indicate the point (in degrees) at 
which any motions are limited by pain.  
The examiner should also report whether 
any additional functional loss should be 
expected due to pain, weakness, fatigue, 
and incoordination, including during 
flare-ups.  The report of the physical 
examination should be associated with the 
veteran's VA claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran and his representative should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

